COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00280-CR
                              NO. 02-12-00281-CR

ERIC CHRISTY, JR.                                                     APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Eric Christy, Jr. attempts to appeal from his convictions for

aggravated robbery with a deadly weapon and burglary of a habitation. The trial

court’s certification in each case states that this “is a plea-bargain case, and the

defendant has NO right of appeal.” See Tex. R. App. P. 25.2(a)(2). On June 26,

2012, we notified Christy that these appeal may be dismissed unless he or any

party desiring to continue the appeals filed a response showing grounds for
      1
       See Tex. R. App. P. 47.4.
continuing the appeals. No party filed a response. In accordance with the trial

court’s certifications, we therefore dismiss these appeals. See Tex. R. App. P.

25.2(d), 43.2(f).



                                                PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 16, 2012




                                      2